710 S.E.2d 16 (2011)
Robert KING, Ann King, Margaret Whaley, and A. William King
v.
Robert ORR and Marianne Orr.
No. 107P11.
Supreme Court of North Carolina.
June 15, 2011.
Andrew K. McVey, Wilmington, for Orr, Robert, et al.
Gary Shipman, Wilmington, for King, Robert, et al.

ORDER
Upon consideration of the petition filed on the 21st of March 2011 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."